Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The combination of limitations involve a method and apparatus in a wireless communication system receiving a known signal, determining whether a channel is available to be used is based on remaining obtained based on cancelling a first value from power obtained on a time duration,  transmitting a signal on the channel based on the determination, wherein the time duration is determined based on the known signal, wherein the first value is determined based on reception power of the known signal and a cancellation ratio, and wherein the cancellation ratio is equal to or higher than 0 and equal to or less than 1.
The closest prior art of record, Froberg and Ito teach all limitations with exception of wherein the cancellation ratio is equal to or higher than 0 and equal to or less than 1.  Therefore, the claims are allowable over the prior art.
After conducting a complete search and consideration, claims 1, 4-7 and 10-14 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416    
 /KENNY S LIN/Primary Examiner, Art Unit 2416